DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
As previously noted, for purpose of prior art, at least the independent claims 44, 58 and 71 (and therefore all dependent claims) are not supported by provisional application 61/165484 and therefore claims 44-73 are not entitled to the benefit of the filing date of this provisional application.  Specifically, the provisional application has no support for at least a counter electrode layer comprising a first and second sublayer.  For purposes of examination the instant application will receive the benefit of application 12/645111 filed December 22, 2009.

Information Disclosure Statement
The information disclosure statement filed October 10, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Particularly, the non-patent literature line item 012 of a Chinese office action, line item 063 of a JP Office Action, line item 064 of a JP Office Action, line item 065 of a JP Office Action, line item 078 of a TW Allowance and line item 081 of a TW Office Action has no English translation or explanation of the relevance, such as if allowable material is identified or if all claims are rejected and why.  The information disclosure statement filed October 10, 2022 also fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Particularly, the non-patent literature line item 014 of a Chinese Notice of Allowance, line item 033 of a Chinese Reexamination, line item 036 of a Co-pending US application no. 07/596,266, line item 079 of a TW Decision, line item 093 of US Corrected Notice of Allowance, and line item 126 of US Office Action has no copy submitted.  Therefore, these references have been crossed out and they have not been considered.  Further, this information disclosure statement filed in this case fails to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information electrochromic device being made of record in the application.  Applicant has cited over 224 additional references for consideration.  The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner.

Drawings
The drawings were received on October 10, 2022.  These drawings are acceptable.

Specification
The amendments to the title were received on October 10, 2022.  These amendments to the title are acceptable.

Response to Arguments
Applicant’s arguments, see remarks, filed October 10, 2022, with respect to claim rejections under 112 for clarity issues and double patenting issues with US Patent 10,228,601 have been fully considered and in combination with the amendments, which clarify and claim mutually exclusive the cathodic materials, are persuasive.  The claim rejections under 112 for clarity issues and double patenting issues with US Patent 10,228,601 have been withdrawn. 
Applicant's arguments filed October 10, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Pitts (and Lee and/or Giglia) failing to disclose distinct first and second sublayers of a counter electrode, the examiner is unpersuaded.  Pitts explicitly discloses counterelectrode layer 140 is made up of two sublayers 142 and 144, see figure 4.  Paragraph [0026] makes it clear the two sublayers are distinct in at least composition, since layer 144 has Li+ ions diffused into NiO and layer 142 does not have Li+ ions diffused into NiO.   
Regarding applicant’s argument centered on Pitts (and Lee and/or Giglia) failing to disclose the new limitation that the tungsten oxide has a formula of WOx where x<3.0 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner agrees that Pitts only notes the electrochromic material as WO3 and does not disclose or teach sub-stoichiometric tungsten oxide.  New art Varaprasad teaches a similar device and specifically teaches using substoichiometric tungsten oxide (paragraph [0055]) as a preferred material, as set forth below.  Further, in arguendo, applicant states that the problem solved by using sub-stoichiometric tungsten oxide is that stoichiometric tungsten oxide, WO3, does not exhibit electrochromism (paragraph [0045]).  This appears, at the time of filing to be known in the art as evidenced by Lee et al. “Electrochromic coloration efficiency of a-WO3-y thin films as a function of oxygen deficiency” Applied Physics Letters, Vol. 75, No. 11, pp 1541-1543, 1999; Lee et al. “Electrochromic mechanism in a-WO3-y thin films” Applied Physics Letters, Vol. 74, No. 2, pp 242-244, 1999; and Ozin et al. “Smart Zeolites: New Forms of Tungsten and Molybdenum Oxides” Accounts of Chemical Research, Vo. 25, No. 12, pp 553-560, 1992.  Thus, in order for the device disclosed by Pitts to be operable the tungsten oxide would implicitly be sub-stoichiometric.  Prior art is presumed to be operable, see MPEP 2121.  Regardless, as noted above, new art Varaprasad explicitly teaches this feature.
Regarding applicant’s argument centered on the combination of Pitts and Faughnan (and Lee and/or Giglia) failing to disclose the tungsten oxide is doped with one or more dopants selected from the group consisting of lithium, sodium, potassium, vanadium, titanium, and combinations thereof, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner agrees examiner agrees Faughnan does not correct for this deficiency in Pitt, since Faughnan only teaches molybdenum as a dopant.  However, new art Varaprasad further teaches the tungsten oxide may be doped with suitable dopants including molybdenum, rhenium, tin, rhodium, indium, bismuth, barium, titanium, tantalum, niobium, copper, cerium, lanthanum, zirconium, zinc, nickel, and the like, as set forth below.   Varaprasad further provides a motivation to use these dopants is to move the spectral absorption edge farther into the visible range of the electromagnetic spectrum, as set forth below.
Regarding applicant’s argument centered on all the claims on the instant application overcoming the double patenting rejections against US Patent 10,591,765, since they broad/narrow in different aspects of an electrochromic device, the examiner is unpersuaded.  As set forth below, the claims, while having different narrowing limitations none of the differences in the limitations are mutually exclusive.  Thus, there is an intersection of electrochromic devices that read on some of the instant application claims and US Patent 10,591,765, as set forth below.  If the instant application was allowed there would be multiple patents reading on electrochromic devices reading an electrochromic device having all of the features claimed by the instant application and 10,591,765.  This would open the application to unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome this rejection; or applicant could specifically incorporate limitations that mutually exclude the electrochromic devices according to the claims of ‘765, as set forth below.

Claim Warning
Applicant is advised that should claim 53 be found allowable, claim 71 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 44-45, 49-50, 52, 55-59, 63, 64, 66 and 69-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitts et al. international patent document WO2009/108184, of record, in view of Varaprasad et al. US Patent Application Publication 2002/0041443.
Regarding claim 44 Pitts discloses an electrochromic device (e.g. figure 4 EC device 100) comprising: a substrate (e.g. SiO layer 200); an electrochromic layer (e.g. first/WO3 layer 180) disposed on or over the substrate (see figure 4), said electrochromic layer (e.g. 180) comprising a cathodically tinting electrochromic material comprising tungsten oxide (page 8 lines 7-8 “180 is a tungsten oxide-based electrochromic material”); and a counter electrode layer (e.g. counterelectrode layer 140) also disposed on or over the substrate (see figure 4), said counter electrode layer (e.g. 140) comprising (a) a first sublayer (e.g. Li+-NiO sub-layer 144) comprising a first anodically tinting material (page 7 lines 16-21 disclose 144 is NiO diffused with Li), and (b) a second sublayer (e.g. NiO sub-layer 142) comprising a second anodically tinting material (page 7 line 18 discloses 142 is NiO), wherein compositions of the first and second anodically tinting materials are different (e.g. one is doped), wherein the first sublayer (e.g. 144) and the second sublayer (e.g. 142) are distinct (e.g. one is doped, see figure 4).
Pitts does not disclose wherein the electrochromic material has a formula WOX where x is less than 3.0; and the electrochromic layer is doped with one or more dopants selected from the group consisting of lithium, sodium, potassium, vanadium, titanium, and combinations thereof.
Varaprasad teaches an electrochromic device (title) including a tungsten oxide material (paragraph [0055]); and further teaches the tungsten oxide may be substoichiometric (paragraph [0055]) and doped with suitable dopants including molybdenum, rhenium, tin, rhodium, indium, bismuth, barium, titanium, tantalum, niobium, copper, cerium, lanthanum, zirconium, zinc, nickel, and the like (paragraph [0055]) for the purpose of to move the spectral absorption edge farther into the visible range of the electromagnetic spectrum of a preferred material (paragraph [0055]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the electrochromic devices as disclosed by Pitts to have the electrochromic material has a formula WOX where x is less than 3.0; and the electrochromic layer is doped with one or more dopants selected from the group consisting of lithium, sodium, potassium, vanadium, titanium, and combinations thereof as taught by Varaprasad for the purpose of move the spectral absorption edge farther into the visible range of the electromagnetic spectrum of a preferred material.
Regarding claim 45 Pitts as modified by Varaprasad discloses the electrochromic device of claim 44, as set forth above.  Pitts further discloses wherein the compositions of the first and second anodically tinting materials are graded (inherent given the diffusion method disclosed on page 7 lines 16-21).
Regarding claim 49 Pitts as modified by Varaprasad discloses the electrochromic device of claim 44, as set forth above.  Pitts further discloses wherein the counter electrode layer (e.g. 140) comprises nickel-containing material (page 7 lines 16-21 disclose it comprises NiO).
Regarding claim 50 Pitts as modified by Varaprasad discloses the electrochromic device of claim 49, as set forth above.  Pitts further discloses wherein the counter electrode layer (e.g. 140) comprises nickel oxide (page 7 lines 16-21 disclose it comprises NiO).
Regarding claim 52 Pitts as modified by Varaprasad discloses the electrochromic device of claim 44, as set forth above.  Pitts further discloses it is further comprising an ion conducting layer (e.g. first thin film 150 and/or second layer 160 page 7 lines 21-24 discloses it is an electrolyte material).
Regarding claim 55 Pitts as modified by Varaprasad discloses the electrochromic device of claim 44, as set forth above.  Pitts further discloses wherein the first and second sublayers (e.g. 144 & 142) have different thicknesses (page 8 lines 14-17 disclose 142 is 120nm and 144 is 154Å).
Regarding claim 56 Pitts as modified by Varaprasad discloses the electrochromic device of claim 44, as set forth above.  Pitts further discloses wherein the first and second sublayers (e.g. 144 & 142) have different morphologies (inherent since one is NiO and the other is Li+-NiO).  
Regarding claim 57 Pitts as modified by Varaprasad discloses the electrochromic device of claim 44, as set forth above.  Pitts further discloses wherein the first and second sublayers (e.g. 144 & 142) have different optical properties (inherent since they have different compositions and/or thicknesses).
Regarding claim 58 Pitts disclose an electrochromic device (e.g. figure 4 EC device 100) comprising: a substrate (e.g. SiO layer 200); an electrochromic layer (e.g. first/WO3 layer 180) disposed on or over the substrate (see figure 4), said electrochromic layer (e.g. 180) comprising a cathodically tinting electrochromic material comprising tungsten oxide (page 8 lines 7-8 “180 is a tungsten oxide-based electrochromic material”); and a counter electrode layer (e.g. counterelectrode layer 140) also disposed on or over the substrate (see figure 4), said counter electrode layer (e.g. 140) comprising (a) a first sublayer (e.g. Li+-NiO sub-layer 144) comprising a first anodically tinting material (page 7 lines 16-21 disclose 144 is NiO diffused with Li), and (b) a second sublayer (e.g. NiO sub-layer 142) comprising a second anodically tinting material (page 7 line 18 discloses 142 is NiO), wherein the first and second anodically tinting materials have different optical properties (inherent since they have different compositions and/or thicknesses), wherein the first sublayer (e.g. 144) and the second sublayer (e.g. 142) are distinct (e.g. one is doped, see figure 4).
Pitts does not disclose wherein the electrochromic material has a formula WOX where x is less than 3.0; and the electrochromic layer is doped with one or more dopants selected from the group consisting of lithium, sodium, potassium, vanadium, titanium, and combinations thereof.
Varaprasad teaches an electrochromic device (title) including a tungsten oxide material (paragraph [0055]); and further teaches the tungsten oxide may be substoichiometric (paragraph [0055]) and doped with suitable dopants including molybdenum, rhenium, tin, rhodium, indium, bismuth, barium, titanium, tantalum, niobium, copper, cerium, lanthanum, zirconium, zinc, nickel, and the like (paragraph [0055]) for the purpose of to move the spectral absorption edge farther into the visible range of the electromagnetic spectrum of a preferred material (paragraph [0055]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the electrochromic devices as disclosed by Pitts to have the electrochromic material has a formula WOX where x is less than 3.0; and the electrochromic layer is doped with one or more dopants selected from the group consisting of lithium, sodium, potassium, vanadium, titanium, and combinations thereof as taught by Varaprasad for the purpose of move the spectral absorption edge farther into the visible range of the electromagnetic spectrum of a preferred material.
Regarding claims 59, 63-64, 66 and 69-70, the limitations of claims 59, 63-64, 66 and 69-70 are the same as claims 45, 49-50, 52 and 55-56, respectively, and claims 59, 63-64, 66 and 69-70 are rejected for the same reasons.

Claims 51 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitts et al. international patent document WO2009/108184, of record, in view of Varaprasad et al. US Patent Application Publication 2002/0041443 and in further view of Lee et al. US Patent 6,859,297, of record.
Regarding claim 51 Pitts as modified by Varaprasad discloses the electrochromic device of claim 50, as set forth above.  Pitt does not disclose wherein the counter electrode layer is doped with one or more dopants selected from the group consisting of tantalum and tungsten.
Lee teaches electrochromic counter electrode (title) comprising NiO as the anodically coloring electrochromic material (abstract) and further teaches it is tungsten (inter alia column 14 lines 52-64) for the purpose of higher coloration, improved contrast and more rapid coloring cycles (column 14 line 65-column 15 line 5 & column 15 lines 18-24) or doped with tantalum (abstract) for the purpose of having broadband optical complimentary behavior, ionic species complimentary behavior, and coloration efficiency complimentary behavior in their operation (abstract & column 15 lines 43-50).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the electrochromic devices as disclosed by Pitts as modified by Varaprasad to have the counter electrode layer is doped with one or more dopants selected from the group consisting of tantalum and tungsten as taught by Lee for the purpose of having broadband optical complimentary behavior, ionic species complimentary behavior, and coloration efficiency complimentary behavior in their operation and/or for the purpose of higher coloration, improved contrast and more rapid coloring cycles.
Regarding claim 65, the limitations of claim 65 are the same as claim 51 and claim 65 is are rejected for the same reasons.

Claims 53-54, 67-68 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitts et al. international patent document WO2009/108184, of record, in view of Varaprasad et al. US Patent Application Publication 2002/0041443 and in further view of Demiryont US Patent 7,265,891.
Regarding claims 53-54 Pitts as modified by Varaprasad discloses the electrochromic device of claim 52, as set forth above.  Pitts further discloses wherein the ion conducting layer (e.g. 150 and/or 160) comprises a compound selected from the group consisting lithium aluminum fluoride (page 7 lines 21-24 “LiAIF4”).
Pitts does not disclose the ion conducting layer comprises a compound selected from the group consisting of silicon-aluminum-oxide, lithium silicon-aluminum-oxide, lithium silicate, lithium aluminum silicate, lithium aluminum borate, lithium borate, lithium nitride, lithium zirconium silicate, lithium niobate, lithium borosilicate. and lithium phosphosilicate; as recited in claim 53; or wherein the ion conducting layer comprises a silicon oxide; as recited in claim 54.
Demiryont teaches an electrochromic device (title e.g. figure 1) including an electrochromic tungsten oxide layer (e.g. 18), an electrolytic ion conducting layer (e.g. 20) and a counter electrode (e.g. 36); and further teaches the electrolyte layer may be LiF, LiAlF4, Li3N, SiOx, CaF2, LiTaO3, LiPO2, Li3PO4, and LIPON (column 5 lines 40-45).  This would be a simple substitution of one known element for another to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), as is recognized by those skilled in the ECD arts (column 5 lines 40-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the electrolytic material the electrochromic devices as disclosed by Pitts as modified by Varaprasad to be chosen from electrolytic materials recognized by those skilled in the art as taught by Demiryont (covering the material disclosed by Pitts and the possible claimed material) and since this would be a simple substitution of one known element for another to obtain predictable results.
Regarding claims 67-68, the limitations of claims 67-68 are the same as claims 53-54, respectively, and claims 67-68 are rejected for the same reasons.
Regarding claim 71, the limitations of claim 71 are the same as claim 53 and claim 71 is rejected for the same reasons.

Claims 54 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitts et al. international patent document WO2009/108184, of record, in view of Varaprasad et al. US Patent Application Publication 2002/0041443 and in further view of Giglia et al. US Patent 4,193,670, of record.
Regarding claim 54 Pitts as modified by Varaprasad discloses the electrochromic device of claim 52, as set forth above.  Pitts further discloses wherein the ion conducting layer (e.g. 150 and/or 160).  
Pitt does not disclose wherein the ion conducting layer comprises a silicon oxide.  
Giglia teaches an improvement to electrochromic devices (column 1 lines 5-9) and further teaches using silicon oxide as part of an ion conduction layer (abstract “protective layer” column 4 lines 10-36 “protective layer … still maintaining ionic conduction or permeability from and between the adjacent electronically conductive layers of the device. Suitable materials … include silicon oxide” e.g. example 1 column 5 lines 10-35) for the purpose of increasing the devices lifetime (column 1 lines 49-51).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the electrochromic devices as disclosed by Pitts as modified by Varaprasad to have the ion conducting layer comprise a silicon oxide as taught by Giglia for the purpose of increasing the devices lifetime.
Regarding claim 68, the limitations of claim 68 are the same as claim 54 and claim 68 is rejected for the same reasons.

Claim 72 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitts et al. international patent document WO2009/108184, of record, in view of Varaprasad et al. US Patent Application Publication 2002/0041443 and Demiryont US Patent 7,265,891 and in further view of Lee et al. US Patent 6,859,297, of record.
Regarding claim 72, the limitations of claim 72 are the same as claim 51 and claim 72 is rejected for the same reasons.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 51 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,591,795.  Although the claims at issue are not identical, they are not patentably distinct from each other because the devices claimed in ‘795 and the instant application are coextensive such that there exists devices which could simultaneously be claimed under both.
10,591,795
Instant application 
1. An electrochromic device comprising: 
a substrate; 
an electrochromic layer disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material; and 
a counter electrode layer also disposed on or over the substrate, said counter electrode layer comprising: 
(a) a first sublayer comprising a first anodically tinting material, and 
(b) a second sublayer comprising a second anodically tinting material, and 
(c) a third sublayer comprising a third anodically tinting electrochromic material, 
wherein the first anodically tinting material, second anodically tinting material, and third anodically tinting material have different compositions but each comprise an oxide of at least one transition metal, 
wherein the first sublayer is disposed between the electrochromic layer and the second sublayer, and 
wherein the second sublayer is disposed between the first sublayer and the third sublayer.

2. The electrochromic device of claim 1, wherein each of the first and second anodically tinting materials comprises the at least one transition metal and another non-alkali metal.

3. The electrochromic device of claim 2, wherein the first and second anodically tinting materials each comprise nickel and tungsten.
44.  An electrochromic device comprising: 
a substrate; 
an electrochromic layer disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material comprising tungsten oxide having the formula WOX where x is less than 3.0; and 
a counter electrode layer also disposed on or over the substrate, said counter electrode layer comprising 
(a) a first sublayer comprising a first anodically tinting material, and 
(b) a second sublayer comprising a second anodically tinting material, 
wherein compositions of the first and second anodically tinting materials are different, wherein the first sublayer and the second sublayer are distinct, and wherein the electrochromic layer is doped with one or more dopants selected from the group consisting of lithium, sodium, potassium, vanadium, titanium, and combinations thereof.

49. The electrochromic device of claim 44, wherein the counter electrode layer comprises nickel-containing material.

50. The electrochromic device of claim 49, wherein the counter electrode layer comprises nickel oxide.

51.  The electrochromic device of claim 50, wherein the counter electrode layer is doped with one or more dopants selected from the group consisting of tantalum and tungsten.
1. An electrochromic device comprising: 
a substrate; 
an electrochromic layer disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material; and 
a counter electrode layer also disposed on or over the substrate, said counter electrode layer comprising: 
(a) a first sublayer comprising a first anodically tinting material, and 
(b) a second sublayer comprising a second anodically tinting material, and 
(c) a third sublayer comprising a third anodically tinting electrochromic material, 
wherein the first anodically tinting material, second anodically tinting material, and third anodically tinting material have different compositions but each comprise an oxide of at least one transition metal, 
wherein the first sublayer is disposed between the electrochromic layer and the second sublayer, and 
wherein the second sublayer is disposed between the first sublayer and the third sublayer.

2. The electrochromic device of claim 1, wherein each of the first and second anodically tinting materials comprises the at least one transition metal and another non-alkali metal.

3. The electrochromic device of claim 2, wherein the first and second anodically tinting materials each comprise nickel and tungsten.
58. An electrochromic device comprising: 
a substrate; 
an electrochromic layer disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material comprising tungsten oxide having the formula WOX where x is less than 3.0; and 
a counter electrode layer also disposed on or over the substrate, said counter electrode layer comprising 
(a) a first sublayer comprising a first anodically tinting material, and 
(b) a second sublayer comprising a second anodically tinting material,
wherein the first and second anodically tinting materials have different optical properties, wherein the first sublayer and the second sublayer are distinct, and wherein the electrochromic layer is doped with one or more dopants selected from the group consisting of lithium, sodium, potassium, vanadium, titanium, and combinations thereof.

63. The electrochromic device of claim 58, wherein the counter electrode layer comprises nickel-containing material.

64. The electrochromic device of claim 63, wherein the counter electrode layer comprises nickel oxide.

65.  The electrochromic device of claim 64, wherein the counter electrode layer is doped with one or more dopants selected from the group consisting of tantalum and tungsten.


It noted that claim 3 of ‘795 requires an additional sublayer not required by claims 51 and 65 of the instant application, however additional sublayers are not precluded and a device with three sublayers reads on claims 51 and 65 of the instant application.  Further it is noted that claims 44 and 58 of the instant application require a particular cathodic material not required by claim 1 of ‘795, however the devices with the narrower subset having WOx<3.0 reads on both claim 1 of ‘795 and claims 44 and 58 of the instant application.  Further it is noted that claims 51 and 65 of the instant application allow tantalum or tungsten unlike claim 3 of ‘795 which requires tungsten, however sublayers including tungsten reads on both claim 3 of ‘795 and claims 51 and 65 of the instant application.   Thus, it is obvious that there exits a set of devices that reads on both claims of ‘795 and claims of the instant application.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. “Electrochromic coloration efficiency of a-WO3-y thin films as a function of oxygen deficiency” Applied Physics Letters, Vol. 75, No. 11, pp 1541-1543, 1999; in evidence that sub-stoichiometric tungsten oxide would be required for operability, as noted above. 
Lee et al. “Electrochromic mechanism in a-WO3-y thin films” Applied Physics Letters, Vol. 74, No. 2, pp 242-244, 1999; in evidence that sub-stoichiometric tungsten oxide would be required for operability, as noted above.
Ozin et al. “Smart Zeolites: New Forms of Tungsten and Molybdenum Oxides” Accounts of Chemical Research, Vo. 25, No. 12, pp 553-560, 1992; in evidence that sub-stoichiometric tungsten oxide would be required for operability, as noted above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                 December 19, 2022